          Case 1:20-cv-05616-PAC Document 10 Filed 08/07/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ------------------------------------------------------------X
                                                            :
 L.A., individually and on behalf of minor                  :
 child V.K.,                                                :
                                                            :
                            Plaintiffs,                     :
                                                            :    20-cv-05616-PAC-JLC
          -against-                                         :
                                                            :
 NEW YORK CITY DEPARTMENT OF                                :    ORDER TO SHOW CAUSE
 EDUCATION,                                                 :
                                                            :
                            Defendant.
 ------------------------------------------------------------X

HONORABLE PAUL A. CROTTY, United States District Judge:

        Upon Plaintiffs’ annexed Complaint, Exhibits, Motion for Preliminary Injunction,

Memorandum of Law, and Declarations, IT IS HEREBY ORDERED that the above-named

Defendant NEW YORK CITY DEPARTMENT OF EDUCATION shows cause before this

Court at the United States Courthouse, Southern District of New York, 40 Foley Square, New

York, New York 10007, by telephonic Conference on Friday, August 28, 2020, at 11:30 o’clock

in the morning of that day why a PRELIMINARY INJUNCTION should not issue, pursuant to

Rule 65 of the Federal Rules of Civil Procedure, pending final disposition of this action, ordering

Defendant, its agent, officers, servants, representatives and / or employees to prospectively fund

or immediately provide the following services pursuant to the Court’s equitable powers under 20

U.S.C. § 1415 and the “PENDENCY” provision of the Individuals with Disabilities Education

Improvement Act (“IDEA”), 20 U.S.C. § 1415(j).
         Case 1:20-cv-05616-PAC Document 10 Filed 08/07/20 Page 2 of 3




       FOR MINOR CHILD V.K., a preschool student with a disability,

   (A) Continued 12-month placement at AHRC’s Howard Haber Early Learning Center

       (“AHRC-Howard Haber”), located at 2300 Westchester Avenue, Bronx County, New

       York 10462;

   (B) Special Class Ratio consisting of six students, one head teacher, and three teaching

       assistants at AHRC-Howard Haber (8:45 a.m. to 2:15 p.m., Monday through Friday);

       with related services of—

   (C) Speech-Language Therapy provided by AHRC-Howard Haber twice per week in 30-

       minute sessions on a one-to-one basis with V.K.;

   (D) Occupational Therapy provided by AHRC-Howard Haber twice per week in 30-minute

       sessions on a one-to-one basis with V.K.;

   (E) Physical Therapy provided by AHRC-Howard Haber twice per week in 30-minute

       sessions on a one-to-one basis with V.K.;

   (F) Special Transportation in the form of door-to-door, roundtrip busing between V.K.’s

       home and AHRC-Howard Haber; and

       IT IS FURTHER ORDERED that service of this Order to Show Cause upon the Parties

shall be complete upon the filing of this Order to Show Cause by the Court via Case

Management / Electronic Case Filed (“CM/ECF”) and emailing a copy to

ServiceECF@law.nyc.gov; and




                                                2
         Case 1:20-cv-05616-PAC Document 10 Filed 08/07/20 Page 3 of 3




       IT IS FURTHER ORDERED that any papers in opposition to Plaintiffs’ application for

injunctive relief shall be served by ECF and email on Plaintiffs’ counsel, with a courtesy copy by

email on this Court on August 17, 2020, and any Reply Papers shall be served by ECF and email

on Defendant’s Counsel, with a courtesy copy by email on this Court on August 24, 2020.


 Dated: New York, New York                          SO ORDERED
        August 7, 2020

                                                    ________________________
                                                    PAUL A. CROTTY
                                                    United States District Judge




                                                3
